 Case 13-66549-jwc         Doc 97-1 Filed 08/22/19         Entered 08/22/19 14:25:52       Desc
                            Trustee Fee Application        Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                        :       CHAPTER 7
                                              :
PETERKIN AND ASSOCIATES OF                    :       CASE NO. 13-66549-JWC
GEORGIA, INC.                                 :
                                              :
           Debtor.                            :

            AMENDED APPLICATION BY TRUSTEE FOR COMPENSATION

TO:      THE HONORABLE JEFFERY W. CAVENDER
         UNITED STATES BANKRUPTCY JUDGE

         This Amended Application of S. Gregory Hays, brought pursuant to Section 330 of the

United States Bankruptcy Code, respectfully shows that he is the duly-appointed and qualified

Trustee in Bankruptcy of the above-captioned Estate , that the assets of said Debtor have been

liquidated, and that there came into the hands of the undersigned Trustee for disbursement the total

sum of $64,091.10 of which $0.00 has been disbursed to the Debtor and the Trustee anticipates an

additional $0.00 will be distributed to the Debtor.

         In the administration of said Estate, your Applicant has performed those services required

by a Trustee. This Amended Application is for services rendered from July 31, 2013 through June

27, 2019. The statutory allowance is the sum of $6,454.56, and Applicant has heretofore

previously been awarded on his account compensation as Trustee in the sum of $5,745.27 and paid

the sum of $5,500.41.

         Your Applicant has not in any form or guise agreed to share the compensation for such

services with any person not contributing thereto, or to share in the compensation of any person

rendering services in this proceeding to which services Applicant has not contributed. Your
 Case 13-66549-jwc        Doc 97-1 Filed 08/22/19          Entered 08/22/19 14:25:52         Desc
                           Trustee Fee Application         Page 2 of 4


Applicant has not entered into any agreement, written or oral, express or implied, with any other

party in interest or any attorney of any other party in interest in this proceeding for the purpose of

fixing the amount of the fees or other compensation to be paid to any party in interest, or any

attorney of any party in interest herein for services rendered in connection therewith.

       On July 31, 2013, the Debtor filed a petition for relief under Chapter 7 of the United States

Bankruptcy Code (the “Case”). Trustee was appointed the Chapter 7 Trustee.

       The Trustee administered the asset of the Debtor and on March 2, 2015 filed his Final

Report and professional fee applications [Doc. No. 67].

       By Order entered on April 8, 2015 [Doc. No. 71], Applicant was awarded final

compensation of $5,745.27 and expenses of $268.94 for a total allowance of $6,014.21. The

compensation awarded to the Trustee was the statutory commission based on distributions at the

time of $49,952.66. Based on available funds, the Trustee and other administrative claimants

received payment of 95.74% of their allowed claims. Trustee received payment of $5,550.41 of

his awarded commission and $257.48 of his awarded expenses.

       On May 15, 2015, the trustee filed his final account [Doc. No. 73]. On May 20, 2015, the

Court approved the trustee’s final account and closed the case [Doc. No. 74].

       In April 2016, the Trustee was notified by the State of Georgia of $14,138.44 owed to the

Debtor from Medicaid. On April 15, 2016, the Office of the United States Trustee filed a Motion

to Reopen [Doc. No. 76] the bankruptcy case. On April 20, 2016, an Order was entered reopening

the case [Doc. No. 77] and the Trustee was reappointed [Doc. No. 78].

       The Trustee filed applicable tax returns for the Debtor and has funds available to pay

administrative claims in full and make a ___% distribution to former employees on their priority
 Case 13-66549-jwc        Doc 97-1 Filed 08/22/19          Entered 08/22/19 14:25:52      Desc
                           Trustee Fee Application         Page 3 of 4


wage claims.

       As said Trustee, since the case reopening your Applicant has paid out of his own funds or

anticipates paying in the final administration of the case, the expenses of $105.14, none of which

have been repaid and for which he prays for reimbursement. Attached hereto marked as Exhibit

“A” and incorporated herein by reference is an itemization of Trustee’s expenses.

       WHEREFORE, Applicant respectfully prays:

       a.      That Applicant be awarded final compensation of $6,454.56 of which $954.15

               remains unpaid;

       b.      That Applicant be allowed the sum of $105.14 for the reimbursement of unpaid

               out-of-pocket expenses incurred since the reopening of the case or to be incurred in

               the final administration of the case;

       c.      That Trustee be authorized to pay the Applicant the unpaid balance of the statutory

               commission of $954.15, unpaid expenses previously awarded of $11.46 and

               expenses requested in this Amended Application of $105.14 for a total payment of

               $1,070.75 from the funds presently on hand in the estate; and

       d.      That the Court grants such other and further relief as may be just and proper.

       Respectfully submitted this 27th day of June, 2019.



                                                          /s S. Gregory Hays
Hays Financial Consulting, LLC                         S. Gregory Hays
2964 Peachtree Road, NW                                Chapter 7 Trustee
Suite 555
Atlanta, Georgia 30305
404) 926-0060
Case 13-66549-jwc                          Exhibit
                              Doc 97-1 Filed       "A" Entered 08/22/19 14:25:52
                                             08/22/19                              Desc
                               Trustee Fee Application Page 4 of 4
                                 Hays Financial Consulting, LLC
                                        2964 Peachtree Road
                                              Suite 555
                                       Atlanta, GA 30305-2153


Peterkin and Associates of Georgia, Inc.
Case # 13-66549-JWC



                                 For the Period from   4/20/2016 to 6/26/2019
June 26, 2019


                                                                                   Amount

                Expenses

 1/13/2017   2017 Bond fee                                                            4.56
  1/5/2018   2018 blanket Bond fee                                                    4.17
  1/4/2019   2019 Bond fee                                                            0.41
 6/26/2019   Copies NFR - 60 notices @ 6 pages @ $0.15 per copy - $54.00             96.00
             Postage NFR - 60 notices @ $0.50 per notice - $30.00
             Postage distribution checks - 10 checks @ $0.50 per check - $5.00
             Parking for Final Hearing - $7.00

                    Subtotal                                                        105.14

                Total costs                                                        $105.14
